BARKETT, Judge.
We reverse the trial court’s order granting a directed verdict against appellant, who was the plaintiff below.
Louis Ferraro brought an action for dental malpractice alleging negligence, lack of informed consent, and abandonment. At the trial, Ferraro presented expert testimony from Dr. R.M. Gerughty, D.D.S., Ph.D., to support his claims. The trial court granted appellees’ motion to strike Dr. Ger-ughty’s testimony at the close of the plaintiff’s case on the ground that he was not qualified to testify as an expert. Dr. Ger-ughty was Ferraro’s only expert. Consequently, the court granted appellees’ motion for directed verdict.
Dr. Gerughty is the dean of the College of Health Related Professions at Idaho State University. He has a D.D.S. degree and specializes in oral pathology. He is a licensed dentist in California and South Carolina, and thus is able to perform exactly the same services in those two states as appellee performs in Florida. We cannot agree with the trial court that Dr. Gerughty was not qualified to testify as an expert and find that such a ruling constitutes an abuse of discretion. The arguments presented by appellee before us now and before the trial court really address the weight which should be accorded the testimony and not its admissibility. See Wright v. Schulte, 441 So.2d 660 (Fla. 2d DCA 1983), pet. for rev. denied, 450 So.2d 488 (Fla.1984).
Accordingly, we reverse and remand for a new trial.
ANSTEAD and HURLEY, JJ., concur.